Citation Nr: 0504412	
Decision Date: 02/17/05    Archive Date: 02/24/05

DOCKET NO.  03-11 664	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas




THE ISSUE

Entitlement to service connection for a right shoulder 
disorder.  




REPRESENTATION

Appellant represented by:	Disabled American Veterans




ATTORNEY FOR THE BOARD

L. Crohe, Associate Counsel



INTRODUCTION

The appellant is a veteran who served on active duty from 
January 1978 to June 1978 and from October 1978 to June 1980.  
This case is before the Board of Veterans' Appeals (Board) on 
appeal from a November 2002 rating decision by the Waco 
Regional Office (RO) of the Department of Veterans Affairs 
(VA).  In an April 2003 statement, the veteran requested a 
Decision Review Officer (DRO) hearing.  In correspondence 
dated in October 2003, the RO notified him of the scheduled 
date for his DRO hearing.  The letter was returned as 
undeliverable, and he did not report for the hearing.  VA 
exhaustively sought of ascertain his whereabouts.  His wife 
indicated he "took off and she did not know where he was."  
See December 18, 2003 report of contact.   


FINDINGS OF FACT

A right shoulder disorder was not manifested in service; and 
there is no competent evidence that the veteran now has a 
chronic right shoulder disorder, or that any such disorder 
would be related to service.


CONCLUSION OF LAW

Service connection for a right shoulder disorder is not 
warranted.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 38 
C.F.R. §§ 3.303, 3.304 (2004).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.	Preliminary Matters

On November 9, 2000, the Veterans Claims Assistance Act of 
2000 (VCAA), (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107) became law.  Regulations implementing the VCAA 
are published at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a).  The VCAA and implementing regulations apply in the 
instant case.

There has been substantial compliance with the pertinent 
mandates of the VCAA and implementing regulations.  The 
veteran was provided a copy of the November 2002 decision 
denying his claim.  In that decision and in a March 2003 
statement of the case (SOC), he was notified of the evidence 
necessary to substantiate his claims, and of what was of 
record.  By correspondence in August 2002 (prior to the 
rating decision on appeal), he was notified of the VCAA and 
how it applied to his claim.  The August 2002 letter and the 
March 2003 SOC clearly cited the changes in the law brought 
about by the VCAA and implementing regulations, and explained 
that VA would make reasonable efforts to help the veteran get 
pertinent evidence, and that he was responsible for providing 
sufficient information to VA to identify the custodian of any 
records. See Quartuccio v. Principi, 16 Vet. App. 183 (2002).  
Although the veteran was asked to respond with any new 
evidence in support of his claim within 30 days, he was 
further notified that evidence submitted within a year would 
be considered.  In fact, all evidence received in the interim 
has been accepted for the record and considered.  Regarding 
notice content also, while the veteran was not advised 
verbatim to submit everything he had pertinent to the claim, 
he was advised that VA would obtain any Federal government 
records, including any VA treatment records and that if he 
identified private records and provided releases VA would 
assist him in obtaining the records (and also that he could 
submit such records himself).  Given the nature of this 
claim, this notice was essentially equivalent to telling him 
to submit everything he had pertinent to the claim.  He is 
not prejudiced by any technical notice deficiency along the 
way.  At any rate, given that the veteran has made his 
whereabouts unknown, any further attempt at notice would be 
pointless.

Regarding the duty to assist, the veteran identified Service 
Medical Records (SMR's) and VA treatment and examination 
reports.  All identified treatment records have been 
obtained.  The Board considered whether a VA examination was 
indicated.  A VA examination is indicated when there are:  1)  
Competent evidence of current disability.  2)  Evidence 
establishing a disability causing event in service.  3)  
Evidence suggesting that the current disability and the event 
in service might be related.  38 C.F.R. § 3.159.  Here, we 
have none of these factors, and a VA examination is not in 
order.  

The record includes service medical records and VA treatment 
and examination reports; all identified treatment records 
have been obtained.  There is no indication that any 
pertinent evidence remains outstanding.  All notice and duty 
to assist requirements appear to be substantially met.  The 
veteran is not prejudiced by the Board's proceeding with 
review of the matter on the merits at this point.  See Conway 
v. Principi,  6 Vet. App. 226 (1994).  

II.  Factual Background 

The veteran's SMRs are negative for any complaints, findings, 
or treatment for any right shoulder disorder.  April 1980 
Coco Solo Army Hospital records in Panama show that he was 
admitted and treated after falling off of a ridge.  A 
suspected mild cerebral concussion and a contusion on the 
right side of his neck were diagnosed.  Physical examination 
showed that he was able to move all of his limbs and 
extremities.  On his May 1980 separation examination, he 
responded "no" when asked if he ever had a history of a 
painful or "trick" shoulder or elbow.  Medical examination 
was negative for complaints or diagnosis of a right shoulder 
disorder.  Clinical evaluation of the veteran's 
musculoskeletal system, including his upper extremities, was 
normal.  

On August 2002 physical examination of the veteran at the VA 
Medical Center in Oklahoma there were no edema, cyanosis, or 
deformity in the skeletal system and extremities.  A February 
2002 physical examination also showed no cyanosis, clubbing, 
or edema.  The veteran had full range of motion and no 
inflammation of his joints.  On June 2002 physical 
examination at the VAMC in Dallas, he had full range of 
motion of all of his extremities.  Strength is 5/5 in his 
upper and lower extremities.  Shortly after the June 2002 
physical examination, the veteran fell on his hands and right 
shoulder.  Physical examination revealed palpable pain in the 
acromioclavicular joint and the anterior deltoid muscle.  An 
x-ray of the shoulder was interpreted as normal.  The 
assessment (in pertinent part) was shoulder strain.   

II.	Criteria

Service connection may be established for a disability 
resulting from disease or injury incurred in or aggravated by 
active service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. 
§ 3.303, 3.304.  Service connection may be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disability was incurred in service. 38 C.F.R. § 3.303(d).

In order to establish service connection for the claimed 
disorder, there must be (1) medical evidence of a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the current 
disability. Hickson v. West, 12 Vet. App. 247, 253 (1999).  
The determination as to whether these requirements are met is 
based on an analysis of all the evidence of record and the 
evaluation of its credibility and probative value. Baldwin v. 
West, 13 Vet. App. 1 (1999); 38 C.F.R. § 3.303(a).

Once the evidence is assembled, the Board is responsible for 
determining whether the preponderance of the evidence is 
against the claim.  If so, the claim is denied.  If the 
evidence is in support of the claim or is in equal balance, 
the claim is allowed. 38 U.S.C.A. § 5107; Gilbert v. 
Derwinski, 1 Vet. App. 49, 55 (1990).

The Court has held that "where the determinative issue 
involves medical causation or a medical diagnosis, competent 
medical evidence is required." Grottveit v. Brown, 5 Vet. 
App. 91, 93 (1993); see also Espiritu v. Derwinski, 2 Vet. 
App. 492, 494 (1992).

It is the policy of VA to administer the law under a broad 
interpretation, consistent with the facts in each case with 
all reasonable doubt to be resolved in favor of the claimant; 
however, the reasonable doubt rule is not a means for 
reconciling actual conflict or a contradiction in the 
evidence. 38 C.F.R. § 3.102.



IV.  Analysis

The threshold matter that must be addressed in a claim of 
service connection is whether the veteran has the chronic 
disability for which service connection is sought.  Here, the 
medical evidence shows that he suffered a right shoulder 
strain in June 2002, but it does not show that he currently 
has a chronic right shoulder disorder.  X-rays at the time of 
the June 2002 injury were negative, and there is no 
indication in the record that that injury was other than 
acute, without any residual disability.  What is even more 
significant is that there is nothing in the record confirming 
the veteran's allegation that he sustained a right shoulder 
injury in service, and no competent (medical) evidence 
supporting the contention that any shoulder complaints noted 
after the 2002 (many years postservice) injury would in any 
way be related to service.  

Without medical evidence of current chronic right shoulder 
disability, without any supporting evidence of a right 
shoulder injury in service, and without any competent 
evidence that any current right shoulder disability might be 
related to service, none of the requirements for establishing 
service connection are met.  The overwhelming preponderance 
of the evidence is against the veteran's claim.  Hence, it 
must be denied.  

ORDER

Service connection for a right shoulder disorder is denied.  



	                        
____________________________________________
	GEORGE R. SENYK
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


